 CUTTER LABORATORIES, INC.161Cutter Laboratories, Inc.andMiscellaneousWare-housemen,Drivers & Helpers Local986, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers of America. Cases 21-CA-13333 and 21-RC-13959bargaining order would not be warranted. See the dissent inStumpf MotorCompany, Inc.,208 NLRB 431 (1971).3We agree with the Administrative Law Judge that there is no merit inthe-Union's objections to the election -held on November 19, 1974, in Case21-RC-13959 As recommended by the Administrative Law Judge; we shallissue a Certification of Results of Election as a majority of the valid ballotsin the election have not been cast for the Union.October 28, 1975DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOOn July 14, 1975, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthisproceeding.Thereafter,the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,'findings,l andconclusions2 of the Administrative Law Judge and toadopt his recommended Order .3Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National ' LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Miscellaneous Ware-housemen, Drivers & Helpers Local 986, Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers of America, and,that said labororganization is .not the exclusive representative of allthe employees, in the unit herein involved, within themeaning of Section 9(a) of the National LaborRelations Act, as amended,iTheRespondenthas excepted to certain credibility findings made bythe AdmmistrativeLaw Judge. It is, the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless theclear preponderance of all of-the relevant evidenceconvinces us that the resolutionsare incorrectStandard Dry Wall Products,Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (CA. 3, 1951) We havecarefully examined the record and find no basis for reversing his findings.2Member Fanningwould not adopt the Administrative Law Judge'sobservationin fn. 11 of his Decision that, even if the withholding of thewage increases and merit reviewswere found to be violative of the Act, a221 NLRB No. 35DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: Theseconsolidatedcaseswere heard at Los Angeles, California,on April 24 and 25, 1975.The charge and amended charge were filed by Miscella-neousWarehousemen,Drivers& Helpers'Local 986,InternationalBrotherhood 'of Teamsters,Chauffeurs,Warehousemen & Helpers of America, herein called theUnion, on _ January 23 and 28, 1975, respectively. Thecomplaintas issuedon March I 1 and amended on March26, 1975,allegesthatCutter Laboratories, Inc., `hereincalledRespondent or the Company, violated Section8(a)(1) of the National LaborRelationsAct, as amended,and seeks a bargaining order.On October 1, 1974, the Union filed a petition for anelection in Case 21-RC-13959. Pursuant to a Stipulationfor Certification Upon Consent Election executed by theparties on October 30, 1974, an election by secret ballotwas conducted on November 19, 1974, under the directionand supervision of theRegional.Director for Region 21 ofthe Board, among the employees of the Company, in anagreed-upon appropriatebargainingunit.'The tally ofballotswhich was served upon' :the parties immediatelyfollowing the election showed that, of the seven votes castin the election, two, were cast for the Union and five werecast against the Union. On November 22, 1974, the Unionfiled timely objections to the conduct affecting the resultsof the election. In the objections the Union alleged thatbetween the date of the filing of the petition and, the day ofthe election the Employer promised wage increases to theemployees if they voted against the Union and that, bysuch conduct and by other conduct and threats, theEmployer interfered with the free choice of the employeesin the election. On January 20, 1975, the Regional DirectorforRegion 21 issued a Report on Objections., By orderdated March 13, 1975, the Regional Director withdrew hisReport on Objections, ordered thata hearingbe field onthe Union's objections, and consolidated the unfair laborpractice and the representation case for the purposes ofhearing, ruling, and decision by an Administrative LawJudge. The Regional Director also ordered that, afterdecision by an Administrative Law Judge, -the representa-tion case be transferred to and continued before the Board.ISSUESThe primaryissues are:'The bargaining unit was: All, warehousemen employed"by theEmployer at its facility located at East Salt Lake Avenue, Cityof Industry,California,`excluding all other employees,order clerks, office clericalemployees, professional employees,guards and supervisors as defined in theAct.- 162DECISIONSOF NATIONALLABOR RELATIONS BOARD1.WhetherRespondent, through its agents, PaulMahan and Ronald Cruise, violated Section 8(a)(I) bf theAct by promising employees benefits and threateningemployeeswith reprisals in order to- discourage unionactivity.2.Whether Respondent violated Section 8(axl) of theAct by withholding normal merit reviews in order todiscourageunion activity.3.Whether Respondent violated Section 8(a)(1) of theAct by withholding a 7-1/2-percent wage increase fromemployeesin order to discourage union activity.4.Whether the election should be set aside.5.Whether the Union represented a majority of theCompany'semployeesin an appropriate, unit, whetherRespondent'sconduct rendered' it unlikely that a fairelection could,be conducted, and whether a bargainingorder is appropriate.All parties were givenfull opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses,,to argue orally, and to file briefs. ` The GeneralCounsel made a closing statementon the record and a briefwas filedon behalf of Respondent.Upon the entire record 2 of the 'case,and from myobservation, of the,witnessesand their demeanor, rI makethe following:FINDINGS OF FACTL THE BUSINESS OF THE COMPANYRespondent is a California corporation engaged in themanufacture and sale of hospital' supplies and pharmaceu-ticals:One of its facilities is located at 15320 East Salt LakeAvenue, City of Industry, California. During the yearimmediately preceding'issuance of complaint, Respondent'purchased goods and products valued in excess of $50,000directly' from suppliers located `outside of California.Respondent is an employer engaged in commerce and in `abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.,2Erio`rs in the transcripthave been noted and corrected.3The'cardsread:AUTHORIZATIONFOR REPRESENTATION1,THE UNDERSIGNED EMPLOYEEOF (COMPANY) ------ ADDRESS OF COMPANY ------AUTHORIZETEAMSTERS 986 TO REPRESENT ME IN NEGOTIATIONS FORBETTERWAGES,, r HOURS'AND WORKING 'CONDITIONS' I FURTHERUNDERSTANDTHAT'THE SIGNINGOF THIS AUTHORIZATION IS THE SAME ASA VOTEFOR THE UNIONAND THAT IF ENOUGH CARDS ARE SIGNED LOCAL986 MAY BECOMETHE BARGAINING AGENT AND UNION AT MY PLACE OFEMPLOYMENTWITHOUT AN ELECTION.My signatureis setbelow, free of any coercion or intimidation fromany sourceand with full knowledge and understanding of its contents.Print Name-----Date --- Address ----- Phone --,,City----- Zip Code --- Rate Pay ----- Kind ofWork ----,Signature,----THIS CARD IS STRICTLY CONFIDENTIALIII. THE ALLEGED, UNFAIR LABOR PRACTICESA.The Events1.BackgroundThe Company is a large manufacturer and supplier ofhospital supplies and pharmaceuticals. It operates about 10major plants, 18 plasma collection blood centers, 15regional, sales offices, and 10 or 12 distribution centers. Inall, it employs about 4,000 employees. The facility involvedin this proceeding is a distribution center located on EastSaltLake Avenue, City of Industry, California, hereincalled the City of Industry facility. Though the' Companyhas collective-bargaining agreements with labor organiza-tions at about five of its facilities, it has no collective-bargaining relationship with a union at the City of Industryfacility. 'For 10 or 12 years it has had a collective-bargaining agreement with the Chemical Workers Union ata nearby plant in-Covina, California.The Company employs seven, warehousemen; at its Cityof Industry facility. On September 23, 1974, one of thoseemployees,' Robert Bletcher, contacted the Union andobtained union authorization cards.3 On the same day hedistributed the cards to all of the warehousemen at thefacility.4When Bletcher was given the cards by the Union,he was told that, if the cards were signed, they would begiven to the 'Board and an election would be set up.Bletcher spoke to the other six employees individually andtold them "If you sign the cards, there will be anelection."5All seven of-the warehousemen signed theauthorization cards on September 23, 1974. Six of the cardswere authenticated and received in evidence.6On October 1, 1974, the Union filed a petition for anelection in a unit of all production and maintenanceemployees, shipping and receiving employees, warehouse-men,-and truckdrivers. The petition indicated that therewere seven employees in the unit. An' election wasconducted on November 19, 1974, in a unit of allwarehousemen employed at the Company's City ofIndustry facihty,7 and, of the seven votes cast, two werecast for the Union and five against the Union.Between the time the petition for election was filed andthe date upon which the election was conducted, represent-atives "of the Company held five meetings with ' thewarehousemen. The General Counsel contends that Re-4The parties stipulated and I find that on September 23, 1974, theCompany employedthe following warehousemen at that'facihty:Bellerose,Bletcher,-Delfosse,' Gonzales, Guitierrez, Lauderdale, and Pivac.5 This finding is based on the credited testimony of Bletcher. One of thecard signers,Gonzales, testified that Bletcher also' told him that he(Gonzales) wouldn't be obligating himself to the Union in any way. Bletcherdenied making that statement For the reasons stated below, I do not believethat Gonzales was always a reliable witness and I credit Bletcher.6The cards of all the warehousemen, except for Lauderdale, werereceived in evidence: Bletcher credibly testified that the card of Lauderdalewas somehow misplaced. He also credibly testified'that he (Bletcher) signedhis own card ' on ' September 23, even though he mistakenly dated itSeptember 21, 1974.rThe complaint alleges, the Company's answer does not deny, and Ifind, that the warehousemen unit (as set forth in the Statement of the Caseabove) is an appropriate unit for, collective bargaining within the meaning ofSec. 9(b) of the Act. CUTTER LABORATORIES, INC.spondent's' agents made a number of threats and promisesduring those meetings.2.The meetingsa.The first meeting(1)The testimonyThe firstmeetingtook,place during the first week mOctober 1974 in the office of Neil Steiner, the Company'swarehouse supervisor. Steiner, Distribution Manager Ron-ald Cruise, and Corporate Director of Industrial RelationsPaul Mahan were present for the Company .8 All of thewarehousemen attended the meeting. The three supervi-sors,as well as, four employees, testified to what occurred.According to the testimony. of employee Aaron Gon-zales,Paul Mahan introduced himself as the director ofpublic relations' from the head office in Berkeley and toldthe employees that he was there to "find out why [theemployees] had filed the Petition for an election"; that theCompany had' had problems with, the Teamsters inChattanooga,,- Tennessee; that they did not want to dealwith the Teamsters again;-that, if the employees went withthe Teamsters Union, they wouldn't get anything out of thewhole thing; that, if the employees voted the Union in, theemployees- would not get anything and the Companywould start from scratch; that, if the Union were voted in,the Company would ship from another location; that theCompany would not negotiate with the Teamsters; andthat the Company would not budge an inch and theywould start from scratch. On cross-examination Gonzalesexpanded his, testimony somewhat to aver that Mahan saidthat, if the employees went on strike, the Company wouldship from another location; that the employees had -noleverage with-only seven employees; and that the Unionwould make the ,problems worse.Employee WilliamBellerose, in his testimony, corrobo-rated Gonzales in part but differed in other parts. Belleroseaverred that Mahan told the employees that the Companyfelt, itdid not need a union because bad things hadhappened in other branches with unions; that the Compa-ny didn't have to agree to anything and during negotia-tions both parties usually start from minimum wage and goup from there; that in the past the employees had voted outtheUnion, and after -the vote there had been a specialadjustment wage increaseof $50 to $100 a month; that hedid not see why that could not happen again; and that hewasn'tmaking any promises or threats and they wouldhave to wait until after the election: Bellerose also averredthat Steiner told the employees that the last time theTeamsterswere voted out there was a pay increase.Bellerose further averred thatMahan did not ask theemployees why they wanted a union; that an employeeasked whether the employees could lose their jobs andSteiner repliedthat he had voted in the last election andthat he hadn't lost his; and that on several, occasionsMahan said that, he couldn't promise the employeesanything because it would be an unfair labor practice.8The complaintalleges, the answer does not deny, and I find that allthree are supervisorsand agents of Respondent Mahan is responsible for163EmployeeMichael Pivac testified thatMahan askedthem why theyfiled. Pivac also averredthatMahan toldthem that the same plant teed to go union before;that thewarehousemen were offered a $50 to$100monthlyincrease and he couldn't see why it couldn't happen again;and that it couldn'thappen right away and there would bea 5-day periodafter the election before anyone could get araise.Robert Bletcher was the employee who contacted theUnion and obtained the signatures of the employees on thecards. However, his testimony was largely inconsistent withthat of the other three employees who testified concerningthe firstmeeting.He averred thatMahan told theemployeesthat the Companyhad received a jolt when theyreceived the petition;thatMahan asked them if there wasanything they wanted to say; that Mahan said that hecouldn'tmake any promises;thatMahan described theelection procedure and said that there would be no meritreviews during that period;and that Mahan told them that,if and when they started negotiating with the Union, theywould start from the minimum wage. On cross-examina-tion-Bletcher averred that Mahan,did not say anythingabout starting negotiations from zero or scratch,or about aspecialadjustment,or about the employees getting anincrease if the Union lost,or that if the Union got in theemployees would get nothing.He averred that Mahan toldthem that,if the Union did get in,the union lawyers wouldcontact the Company's lawyers and that they would startnegotiating.In addition,Bletcher averred that Mahan didnot say anything about closing the plant and that Mahandid say that no promises could be made and that no one'sjob would be threatened.Iwas not impressed with the credibility of the GeneralCounsel'switnesseswith regard to this first meeting.Gonzaleswas not completely candid.In his directtestimony he averred that Mahan told him that, if theUnionwere voted in, the Company would ship fromanother location.On cross-examination he repeated theassertion thatMahan told him that the Company wouldnot like to negotiate a contract with the Union and that, ifthey had,to, theywould ship from another location. Yetwhen further inquiry was made on cross-examination,Gonzales admitted that Mahan spoke about shipping fromanother locationwhen an employee questioned himconcerning,whattheCompanywould do if the Unioncalled{ a strike. Gonzalesfinallyacknowledged that Mahansaid that he .didn't think it "would go down that far, butthat they would ship from another location." In addition,Gonzales' credibilitywas underminedby the lack ofcorroboration from other employee witnesses who testifiedconcerning the same meeting.As to the testimonies ofBellerose and Pivac, I believe thattheywere doing theirbest to recall the details of the meeting,but I wasunimpressed with their ability to remember accuratelywhat happened.Theirtestimony was quite abbreviated andtheirdemeanor on the stand did not indicate a fullrecollection of the events.Iwas more impressed with thememoryof Bletcher and to a large extent he corroboratedthe testimony of the company witnesses.Where hislabor relations throughout the Company 164DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimonydiffered, however, from that of Mahan, I creditMahan.Mahan'sdemeanor onthe standimpressed me .asthat of a very careful, conscientious witness who had agoodmemory for detail. His testimony was internallyconsistent and was in large measurecorroborated by thetestimonyof Cruise and Steiner. Where Mahan's testimonydiffers from thatof the witnessesfor the General Counsel, IcreditMahan. The findings set forth below are based onhis testimony.(2)The findingsMahan opened the meeting by introducing himself. Hetold the employees that he understood that there had beendifficulties at the facility because of changes in manage-ment during the past year and a half. He asked themwhether they had any problems they wanted to discusswith him. 'Bletcher said that he thought wages were low,that he didn't like'the fact that rules kept 'changing, andthat there were too many supervisors coming and going.Mahan replied that he thought wages were reasonable andhe suggested that Bletcher check with a merchants' andmanufacturing association to obtain data on comparablerates in the area.Bletcher asked whether he would be 'insome jeopardy as a result of the petition bemg'filed andMahan replied that no one ever lost their job as the resultof activity of that kind; that the Company could not makeany threats or promises, that the employees would be fullyprotected, and that the employees should vote in thecoming election in accordancewith theirwishes.Mahanalso said that there would be no changes in the Company'sattitude toward the employees as individuals no matterhow the thing came out. Gonzales then referred to anelection that had been held a couple of years before.Mahan said that no one had been put in jeopardy becauseof that and two of the employees in that unit had sincebeen promoted to supervisor. Mahan also said that therewould be a secret election and the Company would neverknow- how anyone voted. Bletcher then asked whetherthere had been an adjustment of wages following the priorelection.Mahan responded that there had been anadjustment in wages in the $50-/to $100-a-month rangeand that, from time to time there were general adjustmentsfor groups or plants or units of employees throughout theCompany, depending on area rates and the job market.Bletcher asked what the Company would do if the Unionwon the election 'and Mahan answered that the Companywould be required by law to negotiate with the Union andthat the Company would discuss proposals in good faith.Mahan did' not talk about starting from. scratch, did ,notsay that the employees would get nothing if the Unioncame 'in, did not say that he could see no reason why' theemployees should not get a special adjustment if the Unionlost the election, and did not tell them that the employeeswouldreceive araise if the Union lost.b.The secondmeeting "(1)The testimonyAbouta weekafter the first meeting,a second meetingwas held in Steiner'soffice. The samepeople were present.Gonzales testified that Mahan told .the employees thatthe Company would not like to negotiate a contract withthe Teamsters; that the Company had problems with theTeamsters in Tennessee; that the Company felt it didn'tneed a third party and that they could resolve the problemsbetween the employees and the Company; that theCompany would ship from another location; that hecouldn'tmake any promises because it would be an unfairlabor practice but about 2 years before the employeesvoted against the Union and each man who voted in thatelection received a special adjustment that ranged from $50to $100; and that what happened 2 years ago could happenagain.On cross-examination Gonzales averred that Mahanalso said that the Company wouldn't negotiate a'contractwith the Union.Bellerose averred'thatTat that meetingMahan showed them a file concerning strikes and-violencein Chattanooga,Tennessee;and said that he didn'twant tosee that, happen at this plant; that Mahan said that duringthe negotiations both parties start from the minimum wage,or from scratch and work up;that there was a good chancethat the employees would be hit in the pocketbook] if theTeamsters were voted out; that he couldn't promise themanything because it would be an unfair labor practice; andthat theincrease the workers had received after the Unionwas voted out the'last time was $50 to $100. Pi'vac averredthatMahan said that it would be an unfair labor practiceto promise them anything and that'in the end:they wouldbe" rewarded if the Union was voted out. Bletcher, in histestimony,appeared,confused as ' to'the order' of themeetingsHe, testified that at one of the meetings Mahanspoke of violence at Chattanooga and gave them clippings;that Gonzales spoke about what would happen in the eventof:'a strike and Mahan replied that the employees did nothave much leverage for seven people; and that Gonzalesspoke about going on a picket line and about the possibleviolence that would ensue.Bletcher averred that there wasno discussion about negotiationswiththe,Union.Mahan's version of the meeting was materially'differentfrom that of the employees.Mahan's testimony' wascorroborated tin part by Cruise and , Steiner., 'I wasimpressed by the straightforward, candid testimony ofMahan and his memory for detail. I credit Mahan,wherehis testimony, differed from that of the employees. Thefollowing findings are based on Mahan's-credited testimo-ny.(2)The ' findingsAt the second meeting Mahan reviewed the NLRBelection procedure and asked the,employeesif they hadany, questions.Gonzales asked what the Company. woulddo iftherewere a strike at the warehouse.Mahanresponded that he didn't think the- employees had verymuch leverage in making a strike effective because therewas a,major warehouse in Covina,which was 10 or 15riles away,there were shipping points across the country,and, as the Company made lifesaving products that wereused in hospitals,the Company would do everything itcould to continue to ship out and supply their customers.Gonzales then said that whatever it took to make the strikeeffective would be done. Gonzales asked if the Companywould take punitive action against him whether'the Union CUTTERLABORATORIES, INC.won the election or not. Mahan told him that the Companywould take no action against him no matter how theelection came-out and` that it would be an unfair laborpracticeto do so or to threaten to do so. Mahan also saidthat it would be an unfair labor practice for the Companyto promiseany wageincreases,any change in-benefits, toinstall a grievance, procedure, or to give any benefit as theresultof the election, whether it was won or lost. Gonzalesthen.asked hownegotiationswould take place and Mahanreplied that the lawyers would get together and exchangeproposals, that they would meet to review the proposalsand to'seek anagreement.Gonzales asked why theCompany didn't want the Teamsters Union and Mahanreplied that, they had hadsomevery unfortunate experi-ences withthe Teamsters. Mahan said that in Chattanoogathere had been bombings and other violence. Mahan saidthat he would bring a sheaf of clippings from Tennessee.At this meeting therewas nomention of wage adjustments,of a $50 to $100 special adjustment, ,of the prior election, ofstarting negotiationsfrom minimum wage, about employ-ees beinghit in the pocketbook if the Union were votedout, or aboutthe employeesbeingrewarded if the Unionwere voted out.c.The thirdmeeting(1) IntroductionGonzales' wife works at Respondent'sCovina plant insome category other than warehouseman.At that plant thewarehousemen are covered by a contract with theChemicalWorkers Union.On about October 30, 1974,Gonzales' wife received a copy of the following letter:Even though the past months have been trying times'indeed for Cutter Laboratories, and we are-still notoperating at a profit,it ismy firm conviction that thissituation will be improved by the end of the year. Withthe addition of the Clayton plant to our productioncapacity,and the fact that Chattanooga is nowqualified for production,I-believe that we are in aposition to be a profitable and successful company. Wehave many severe problems still remaining ahead of us,but I know these can be overcome with the help of eachand every person.I am very happy indeed to announcea 7-112%generalincreasefor all of thenonexempt salaried employees in thecompany effective-,November1,1974.Your new salarywill be $,per month.The term nonexempt meansnot subject to the legal requirements of the Fair LaborStandards Act or in other words, those employees whoreport their time worked and are subject to theovertime provisions of the law. Your raiseof 7-1/2%'has been rounded off upwards,for payroll purposes.This general increase is an increase which is in addition tothe normal merit increase program which has always beenin effect.Thus, you can add your usual merit percentage to.the general increase percentageand see that a significantstep has been taken in an effort to combat the forces ofinflation.This generalincreasewillnot apply tomanagerial,supervisory or professional employees.The165merit increase program willbe effectiveduring the secondhalf of 1975 for salariedemployeesof the company, bothexempt and nonexempt.Employment and pay increasesarewarranted only when each person reaches andsustains a high level of productivity.By July of next year, I feel confident that the financialposition of the company will have improved substan-tially,andwe willonce again be able to stand on ourown two feet. I am sure that I'can count on everyone tocontinue their good work,and I want to thank all theemployees of the company for their efforts andloyaltyduring this period./s/ HeinrichsT.HeinrichsPresident,Cutter Laboratories, Inc.The warehousemen at the Covina plant' did not receivecopies of that letter because they were already covered by acollective-bargaining agreement.In general,salaried no-nexempt employees are those who are on salary but are notexempt from the laws providing for overtime pay. Thewarehousemen at the City of Industry come within theclassification of salaried nonexempt employees. Gonzaleswas givena copy ofthe letterby his wife. He madephotostats of it and passed them out among the employeesat the, City of Industry facility. On November 1, 1974,Gonzales asked Cruise if the 7-1/2-percent increaseapplied'to them. Cruise replied that he would call Mahanin Berkeley and fmd out how the letter affected them.In the afternoon of November 1, Cruise called the entirecrew into his office. All of the people who had been presentat the previous meetings were there except for Mahan.(2)The testimonyThe testimony of the employees, concerning whathappened at this meeting was in serious conflict. Gonzalestestified thatCruise' told them that the 7-1/2-percentincrease did not apply to them because they had filed 'apetition for an election. Gonzales also averred that Cruisesaid "that if the Union is voted out, this is a pretty goodsum of the special adjustment between fifty and a hundreddollars and the 7.5, and it should put more spark to thefire."On cross-examination Gonzales averred that Cruisetold them that they would receive the 7-1/2 percent if theUnion was voted out and that the men would not get 'theraise if the Union won. Gonzales further averred thatCruise said that people who had a merit raise comingbefore the date of the filing of the petition would receive it.Bletcher testified that Cruise told the employees that annonexempt employees were being given a 7-1/2-percentgeneral raise; that they were part of that group to be giventhe raise; and that because of the petition the raise wasgoing to be held up until after the election. On cross-examination Bletcher averred that Cruise told the employ-ees that after the election the raise would be givenretroactively to November 1. Bletcher further averred thatCruise did not say that there would be no raise if the Unionwon. In addition, Bletcher averred that one of the 166DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees asked about the meaning of the letter withregard to merit reviews and Cruise replied that during thefirst 6months of 1975 there would be no merit reviewsanywhere in the country. Bellerose averred that Cruise toldthe employees that they would not be getting the 7-1/2-percent increase and merit reviews until after the election.Gonzales'testimony,was in substantial variance withthat of the other employees and was not credible.I alsobelieve that the other employees were not completelyaccurate in their recollection.I credit Cruise's version ofthatmeeting which was corroborated in large part bySteiner.The facts set forth below are based on Cruise'scredited testimony.(3)ThefindingsAt the thirdmeetingBletcher asked Cruise whether theletter affected the employees. Cruise replied that the letterdid not affect the City of Industry warehousemen becauseof the petition: ,He told the employees that the Companycould not grant increases to them at that time and that hehad been advised by counsel that it would be an unfairlabor practice to grant increases during the period betweenthe filing of the petition and the election.He also told themthat, regardlessof the outcome of the election, the 7-1/2-percent increasewas theirs and that it would be granted tothem retroactively to November 1. Bletcher asked aquestion concerning the merit review program. Cruisereplied that the Company had,been advised that it wouldbe an unfair labor practice to grant-any increase because ofthe petition,but that as soon as it was resolved the programwould be continued. With regard to the part of the letterthat referred to the suspension of merit increases for thefirst6months of 1975,Cruise spoke of the financialdifficultiesof the Company. ,d.The fourthmeeting(1)ThetestimonyThe fourth meeting took placeabout a weekand a halflater at therestaurant knownas CharlieBrown's.All of theprevious participants, including Mahan,were present.Gonzales testified that at this meeting Mahansaid thatthe Companywould not negotiatea contract with theTeamsters;that the Companywould ship from anotherlocation;that he couldn't-make any promisesbut that theemployees should remember about,the $50 to $100increases the employees had received after the election 2years before;and that the employees would not receive theincrease if they voted the Union in.Gonzales also averredthatBletchermade a report concerning union andnonunion wages ` in the area; that Bletcher said theemployees had decided that $50-to $100-a-month raisewasn't enoughand theywanted$140; and that Mahanreplied that he didn'tthink $140would beimpossible.Bletcher,in his testimony,did not corroborate substantialportions of Gonzales'testimony.Bletcher averred thatMahan said that he could not make any promises "withrespect to wage increases because it would be an unfairlabor practice to do so. Bletcher also averred that Mahandid not makeanystatements to the effect that it would notseem too hard to grant a $140 increase.According to thetestimony of Bletcher,he (Bletcher)gave a report concern-ing comparative wages in the area and asked-for the, $140raise,and, Mahan replied by saying that he couldn't makeanypromises and he didn'tknow what his boss, would saybut that he would take the matter to the accountants andsee ' what they had to say about it.Bletcher also averredthatMahan said that it looked like a good figure. Bellerosetestified thatMahan replied to Bletcher's request for'$140raise by saying that he couldn't guarantee anything but itsounded like a good figure and he would take it up with themain office.Pivac's version of that conversation was thatMahan said that he didn't think that they would have anyproblems getting the$140 raise and that he would talk tothe president of the Company.Mahan testified concerningwhat'took place at this meeting in substantial detail. Hisversion of the meeting was corroborated in substantial partby the testimony of Cruiseand Steiner.Where Mahan'stestimony differed from that of the employees; 'I', creditMahan. The following findings are based on the creditedtestimony of Mahan:(2)The findingsMahan opened the meeting with a discussion of theNLRB election procedures.Gonzales asked Mahan if theCompany would- know how the people voted in the electionand Mahan replied that the ballots were secret.-Gonzalesasked,what would happen if the Union won and Mahanreplied that the Board would certify the Union as- thebargaining agent and that the attorneys for the Companyand the Unionwould get together to negotiate.Gonzalesthen asked what would happen if the ,Umon lost,, andMahan replied that the whole thing would be ended.Bletcher said that he wanted to give a survey which he hadmade of warehouse wages in the area. Bletcher reportedthat nonunion warehousemen were making$4.50 an hourand that union warehousemen were getting$7 an hour.Bletcher also said that he was thinking in terms of $140raiseamonth.Mahan replied that if and when theCompany paid any adjustments'in wages that they wouldinclude Bletcher's input in their considerations the sameway they would include input and survey information fromany group at any plant-in the Company. Mahan also saidthat he could not make any promises about the kind ofwage increases whether the Union won or lost and that itwould be an unfair labor practice to do so. Gonzales askedhow the Companywould react if there were a strike.Mahan replied that because the Company made lifesavingproducts,itwould have to do all it could to make sure theircustomers were supplied:. He' also said,,that the Companywould do all it could to,supply customers by shipping fromwarehouses at Covina and other distribution points acrossthe.country.At this meeting Mahan handed the employeesnewspaper clippings dealing-with strike situations involv-ing violence in the Chattanooga area. CUTTER LABORATORIES, INC.e.The final meeting(1)The testimonyAt 9 a.m. on November 18, 1974, the final meeting washeld in Steiner's office. The same people were present.Gonzales testified that at that meeting Mahan said that, ifthe Union were voted in, the employees would not get the$140 that had been spoken of before or the 7-1/2-percentincrease.Bletcher testified in complete contradiction toGonzales. Bletcher averred thatMahan discussed theelection procedures; that Steiner said the employees wouldget the 7-1/2 percent regardless of whether the Union wonor lost; and that Steiner also said that employees Delfosseand Bletcher would be receiving their merit reviews afterthe election. Bellerose testified thatMahan said that theemployees would get the merit increase and the 7-1/2percent -after the election. Pivac testified that Mahan toldthem that they would be rewarded if the Union was votedout.Mahan, whose testimony was corroborated in substan-tialpart by Cruise and Steiner, testified to a differentversion of the meeting. I credit Mahan. The facts set forthbelow are based on his,credited testimony.(2)The findingsAt the last meeting Mahan reviewed the procedures forthe election which was scheduled for the following day. Hesaid that the Company would not know who voted and theemployees were to vote as they saw fit. There was nomention of wages; Mahan did not say that the employeeswould be deprived of $140 or 7-1/2-percent increase if theUnion were voted in and there was no discussion of meritincreases.3.Conclusions with regard to alleged threats andpromisesSection 8(c) of the Act provides:The expressing of any views, argument, or opinion,or the dissemination thereof, whether in written,printed, graphic, or visual form, shall not constitute orbe evidence of an unfair labor -practice under any of theprovisions -of this Act, if such expression contains nothreat of reprisal or force or promise of benefit.The credited evidence set forth above does not establishthat Respondent stepped over the line that divides mereexpressionof opinion from a threat or a promise. Asindicated above, the bulk of the testimony of the GeneralCounsel'switnesseswhich tended to indicate threats andpromiseswas simply not credible. Gonzales, Bletcher,Bellerose, and Pivac testified concerning meetings that theyall attended, yet their versions of what occurred at thosemeetingswere in substantial conflict. Mahan impressed meas an extremely believable witness who accurately remem-bered what did occur at those meetings. His testimony waslargely corroborated by Cruise and Steiner.In conclusion,Ifind that the General Counsel has notestablished by a preponderance of the credible evidence9 As isindicatedin the October 30, 1974, letter sent to employees in theCovina plant, the meet review system was to be suspended for the first 6167that` Respondent made threats and promises of benefits toemployees to induce them to refrain from union activity as,alleged in the complaint,and I'shall recommend that thoseportions of the complaint be' dismissed. I also'find' thatRespondent did not make threats or promises of benefitsthat would warrant the setting aside of the election.4.The withholding, of the 74/2-percent raise andthe merit reviewsa.The factsThe petition for an election in the City of Industrybargaining unit was filed on October 1, 1974. Sometimebefore the union activitybegan,,the Company had decidedtograntthe 7-1/2-percent-wage increase on a company-wide basis to salaried nonexempt employees.' It wasintended at the'time that the wage increase be granted toseveral hundred employees in clerical -and `other nonex-empt salaried classifications who were not covered bycollective-bargaining contracts. The warehousemen at theCity of Industry facility were encompassed in that groupand it was anticipated that the increase was to be grantedon November 1, 1974. After the petition was filed, Mahanwas advised by the Company's attorneys that the increaseshould not be put into effect with regard to the City ofIndustry employees because the petition,had been filed. Asis-set forth in detail above, Cruise told the employees at themeeting of November 1 that the Company could not grantincreases to them at that time because it had been advisedby counsel that it would be an unfair labor practice togrant increases during the period between the filing of thepetition and the election, but that, regardless of theoutcome of the election, the 7-1/2-percent increase wastheirs and that it would be granted to them retroactively toNovember 1. Two weeks after the election, the companyattorneys toldMahan that they had checked with theBoard and found that if the Company did not give theincrease, it would be an unfair labor practice. At that timethe Company granted the 7-1/2-percent increase to thewarehousemen `and made it retroactive to November 1,1974.The Company has a longstanding policy of grantingmerit review increases based on an employee's length of-service and individual performances Mahan testified thatthere were some merit reviews due at the City of Industryfacility during the pendency of the petition and that theCompany handled the reviews in the- sameway it did the 7-1/2-percent increase. As is set forth in detailabbve, at themeeting of November 1, 1974, Bletcher asked questionsconcerning the merit review program and Cruise repliedthat the Company had' been advised that-it would be anunfair labor practice to grant any increase because of thepetition, but that as soon as it was resolved the program=would be continued. About 2 -weeks after the election,when the company attorneys advised the Company that itcould not lawfully withhold increases `because of -thepetition, the Company began giving the merit reviewsagain. Several of the employees who hadkmerit increasesscheduled in advance received those merit reviews, andmonths of 1975. That companywidesuspensionis not alleged to be keyed tothe union activity atthe City of Industry facility.- 168DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir raises were given on the dates scheduled. Bletcher wasthe only employee who testified concerning his meritreview. He, was hired on February 22, 1974, at which timehe was- informed by Steiner, that his first merit reviewwould take place between O ,and -10 months from then,About 7 months after his date of hire, he asked Steinerabout his review and was told that the Company washaving problems -with managers and that when things weresettled they would get' together. He was given the meritreview on December 13 and received the pay increasewithin 10 months of his date of hire.b.ConclusionsInThe May Department Stores Company d/b/a Famous-Barr Company,174 NLRB 770 (1969), the Board summedup the existing law with'regard to the withholding of wageincreasesduring an organizational campaign as follows:an employer coiifr`onted with a-union' organizingcampaign should decide the question of granting orwithholding benefits as he would if a union were not inthe , picture; if his course of , action in granting orwithholding' benefits 'is prompted by the Union'spresence, he violates the ActThat doctrine has been repeatedly followed. As- the Boardheld inStumpf Motor Company, Inc.,208 NLRB 431, 433(1974):It iswell settled that an employer's legal duty duringthe pendency of a representation petition "is to proceedas he would, have done, had the union not been on -the- scene."The -Gates Rubber Company,1.82NLRB =95;McCormick Longmeadow Stone, Co., Inc.,158NLRB1237.--In the instant caseRespondent admittedly withheld the7-1/2-percentincreaseand suspended the merit reviewprogrambecause, the petition for an election had beenfiled.However, -no aspect of Respondent's conduct can beviewed in isolation. The totality of the circumstances mustbe considered to avoid a mechanistic and unrealisticapplication of the Act. ,InStandard Coil Products, Inc.,99 NLRB 899 (1952), theBoard considered ,a number of factors in concluding thatan employer's postponement of a wage increase did notviolate the Act.,One of those factors was that the Companyacted, "in ,good-faith reliance on the advice, of its counseland was-motivated by a desire to avoid violating the Actrather than to,,penalize its employees— for engaging,, inprotected concerted activity." Another, factor the Boardconsidered was that,the Company assured the employeesthat the increase would be granted as soon as, therepresentation issue wasresolved, regardless of the resultsof the election., In -discussing, the possibility of an unlawfuleffect 'flowingfrom -the Company's action, the Board said;by notifying its —employees" at the time of 'the,reasonfor the deferment, and by assuring their thatthey would receive a raise regardless of the results of10Cf.Montana LumberSales Inc., (Delaney &-SonsDivision), 185 NLRB-46 (1970);PacificSouthwest Airlines,201 NLRB 647 (1973).the forthcoming election, [the Company] effectivelyabated such an effect.InUarco, Incorporated169NLRB 1153 (1968), theBoard refused to set aside an election where a companywithheld certain wage increases.1° In that case the Boardheld:We are unable to conclude that the Employer, by itsannouncement of April 3 and its,subsequent campaignstatements, sought-to shift to the Petitioner the onus forthe postponement of adjustments&in wages and benefitsfor employees it sought to represent, or to disparageand undermine the Petitioner by creating the impres-,sion that it stood in'the way of their getting plannedwage increases and benefits. The Employer made clearin its campaign statements, as set forth above, thatwhether or, not its ' employees were 'represented by a,union, it planned to continue its established practice ofadjustingwage rates in early April of each year,pursuant to its annual wage survey, to bring them intoconformity with prevailing rates in, the area; and thatthe sole purpose of its announcement postponing theexpected adjustments in wage rates and benefits for theemployees involved-wa`s to avoid the appearance that itsought to interfere with their free choice in anyelectionswhich might be' directed. In the circum-stances,we do not believe that the employees couldreasonably have concluded, nor do we conclude, thatthe Employers postponement of adjustments in theirrates and benefits was intended to influence theirdecision in'the question concerning their representationfor purposes of collective bargaining. We therefore findthat the Objection 4 raises no substantial and materialissues affecting-the, election, and it, is hereby overruled.[Footnotes omitted.]In deciding whether the withholding of an increaseviolates theAct, the Board considers such factors aswhether or not- the employer "inanyway sought tocapitalize on the absence of a wage increase by connectingthe absence with the union or the employees' support ofthe union."The-Great Atlantic & Pacific Tea Company, Inc.,192 NLRB 645 (1971), enfd. in part 463 F.2d 184(C:A: 5,1972); see alsoStumpf Motor Company, Inc.; supra.In likemanner the Board considers whether a company uses thepostponement to influence the, employees in the election.HeckethornManufacturing Co.,208 NLRB 302, enfd. 504F.2d 425 (C.A. 6, 1974).In the instant case the wage increase and the meritreviews were not canceled. They were withheld for a periodof approximately 5" weeks. The wage increase was thengiven retroactively to the date 'on which it was originallyscheduled.With regard to the merit reviews, they were dueunder the Company's established practice between 6 and10 months after an employee was hired. Bletcher` was theonly employee who testified concerning his merit review.He received his review before he had been employed forthe full 10 months. While the 5 weeks during which themerit review system was suspended may have coincided for CUTTER LABORATORIES, INC.some employees with the 4-month "due" period, theevidence does not establish that any employee would haveactually received the merit review during the 5 weeks inquestion if there had been no suspension.The credited evidence, when looked on in its totality,establishes that Respondent's withholding of the 7-1/2-percent increase for the 5-week period was motivated by anhonest, if misdirected, desire to avoid violating the law. Inaddition, I believe the conclusion is warranted thatRespondent's withholding of the increases had no substan-tial impact with regard to either undermining the Union orinterfering with the fairness of the election. In coming tothis conclusion, I have particularly considered that counselhad advised the Company that the granting of the 7-1/2-percent increase would be an unfair labor practice; thatCruise told the employees of the counsel's advice and alsotold them that the increase was theirs and that it would begranted to them retroactively to November 1 regardless ofthe outcome of the election; that Cruise told the employeesthat the merit review program would be continued after theproblem raised by counsel has been resolved; that 5 weekslater the 7-1/2 percent was granted retroactively and themerit increase program was reinstated; that the evidencedoes not establish that the Company withheld the increasein order to influence the employees in the election; andthat the evidence does not establish that the Companysought to capitalize on the absence of the wage increase asan issue with which to undermine the Union.In sum, I find that the General Counsel has notestablished by a preponderance of the credible evidencethatRespondent interfered with, restrained, or coerced11 In viewof this fmding, it follows that there can be no bargaining orderas requestedby the General Counsel. However, even if the Company werefound to have violated the Act by withholding the increase and the meritreviews, under the circumstances of this case,Ido not believe' that abargaining order would be warranted. SeeStumpf Motor Company, Inc.,208NLRB 431(1974).169employees in the exercise of the rights guaranteed inSection 7 of the Act by withholding the wage increase andmerit reviews.As found above, the allegations of thecomplaint relating to threats and promises have not' beensustained. I shall therefore recommend that the complaintbe dismissed in its entirety."I also find that the Union's objections to the electionhave not been established and I shall therefore recommendthat the results of the election of November 19, 1974, becertified.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.4.The objections to the election in Case 21-RC-13959have not been established.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 12The complaint is dismissed in its entirety.IT IS FURTHER ORDERED that the objections to theelection held on November 19, 1974, in Case 21-RC-13959be overruled, and that the . results of that election becertified.12 In the eventno exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Orderherein shall, asprovided in Sec.102.48 of the Rules andRegulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.